PER CURIAM.
Plaintiff Brockway Glass Company (Brockway) appeals from a judgment of the Tax Court that assessed its property located in the Township of Freehold (Township) for the 1984 tax year at $702,500 for the land and $13,177,500 for the improvements; and for the 1985 tax year at $702,500 for the land and $12,574,-500 for the improvements.
The property in question is a glass plant which Brockway’s expert evaluated based primarily on adjusted comparable sales at $7.8 million for each of the two tax years and based on the cost approach at approximately $7.5 million. The Township’s expert utilized the cost approach in evaluating the property because of its particular features and valued the property for the two tax years at roughly $14.4 million. Judge Rimm *264determined that the cost approach was the correct approach in evaluating this unique property and determined its value at roughly $14.4 million. He then determined the correct assessment for each of the two tax years under Chapter 123.
Brockway appeals, contending that the Tax Court erred in its determination of the property’s highest and best use and applied an incorrect value and use standard. It also contends that the Tax Court erred by consolidating for trial the 1984 and 1985 tax years. The Township cross-appeals from the judge’s refusal to determine whether or not the glass manufacturing furnaces installed at the site were real or personal property because the record was insufficient for such determination. In its cross-appeal, the Township specifically questioned the validity of a regulation, N.J.A.C. 18:12-10.1, adopted by the Director of the Division of Taxation. The Director was permitted to intervene and contends that the regulation is valid and that the challenge to the regulation should be rejected.
We have carefully reviewed this record in light of the claims of the parties and affirm for the reasons expressed by Judge Rimm in his thorough and thoughtful opinion of February 28, 1989, which is reported at 10 N.J.Tax 356 (Tax Court 1989).
Affirmed.